The opinion of the court was delivered August 14, 1855, by
Black, J.
— The sole question here is, whether the appellee is entitled to take the legacy of $3000, given her by her husband, without the security required by section 49, of the Act of 24th February, 1834; and this depends on whether any other person has an interest in remainder. It is given to her for her full use. Nothing is said about the principal being invested, and she is in no way confined to the interest or profits. On the contrary, she is to have the money. But the testator added, that she should have it for her life. In any natural sense, she could not have it longer. After her death, if it remained unused, it would necessarily go to somebody else. This possible, (perhaps probable,) contingency, was provided for in the will, by the expression of a desire, that “at her death, if any left,” it should go to the children of two persons named. Assuming that this desire means not merely an injunction upon her, but a limitation over of the balance which may remain unexpended at the time of her death, it does not amount to the slightest restriction upon her use of it. If she consumes it all, they get nothing. What sort of a bond shall she give ? What shall be its penalty and conditions ? Any bond that could be devised, would limit her discretion, in a way never intended by her husband. He permitted her to decide for herself how much she should spend. If we put her under an obligation to consume none, or only a part, we take away her clear right. He gave ■to those in remainder nothing, in case she left nothing. If we secure them any particular .sum, we award to them what they have no title for. It is argued, that she ought to give bond to *322use it providently, and to leave at her death, all that she does not need during her life. I repeat, that she alone is to be the judge of her wants. The testator gave her the full use of the money. He trusted her, and we must do the same.
Decree affirmed.